te “ cn a . , Zz :
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . : Page 1 of 1 o

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA.

United States of America . JUDGMENT IN A CRIMINAL CASE

 

 

 

 

 

Y. ‘ (For Offenses Committed On or After November 1, 1987)
Carlos De Jesus-Palestino Case Number: 3:19-mj-24637
[Defendant oA os
FILED
REGISTRATION NO, 92185298
THE DEFENDANT: BEC 1 8 2019
EX pleaded guilty to count(s) 1 of Complaint CLERK 1) i
FSTRIC ;
LI was found guilty to count(s) | py. ERY DISTRIc CT OF TOUR
after a plea of not guilty. ieee DEPUT: | adha |
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 , ILLEGAL ENTRY (Misdemeanor) , i
(1 The defendant has been found not guilty on count(s)
CL] Count(s) - dismissed on the motion of the United States. .
IMPRISONMENT

The defendant is hereby committed to the custody: of the United States Bureau of Prisons to be
imprisoned for a term of:

TaCTIME SERVED O days

 

Assessment: $10 WAIVED Fine: WAIVED

KJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

L! Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, December 18, 2019
Date of Imposition of Sentence

a) | C }
Received LA \v * a LE —_—
pum

DUSM i HONORABLE BARRY M. KURREN
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | _ 3:19-mj-24637

 
